Title: To George Washington from Major General Israel Putnam, 13 September 1777
From: Putnam, Israel
To: Washington, George

 

Dear General
Peeks kill [N.Y.] September 13th 1777

I Should rejoice to have a line from you but I know in your Situation your attention is engaged in transactions of the greatest moment. We have intellegence from the northward that Supplies of men & Stores come in fast to General Gates that he has moved up to Stillwater—that Generals Lincoln & Stark with Seven or Eight thousand men are marched from Bennington to git into the rear of G. Burgoine.
I have for Some time been meditating an Expedition towards Newyork & expect to be able to attack the Enemy at Staten Island Powles Hook york Island & long Island, at one time, for by information from one quarter & another, I have gained knowledge of their Strength, very nearly, at their different posts, & that an enterprize of that kind might be undertaken with good prospects of Success—enclosed I Send a return of the Troops under my Command at this & the adjacent posts—in Case I Should go upon the proposed Expedition Govr Trumbull has encouraged me a large reinforcement from Connecticut which togather with the Continental Troops here & what assistance I Shall be able to obtain from this State & the Jersies I immagine I Shall have a Sufficiency of men—Wishing, dear General, that by the blessing of heaven, all your measures may be taken in Consummate Wisdom & the enterprizes of your arms, against our Cruel Enemies, may be Crowned with glorious Success & Victory—I remain with great esteem & respect most Sincerely your Obedient humble Servant

Israel Putnam

